Citation Nr: 0834616	
Decision Date: 10/08/08    Archive Date: 10/16/08	

DOCKET NO.  06-36 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.  
He served in Vietnam from July 1970 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
VARO in Roanoke, Virginia, that denied entitlement to the 
benefit sought.  


FINDINGS OF FACT

1.  The medical evidence of record includes a principal 
psychiatric diagnosis of PTSD.  

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this claim, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007)) need not be discussed.  



Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F. 3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if a preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must adjudicate the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.   See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor or 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor or stressors.  38 C.F.R. 
§ 3.304(f).  

The medical evidence of record reveals a principal 
psychiatric diagnosis of PTSD.  

With regard to the question of verification of the veteran's 
alleged stressors, his personnel record discloses that he 
served in Vietnam from July 1970 to March 1971.  His 
principal duty assignment in Vietnam was as a grader operator 
with Company D of the 577th Engineer Battalion (Construction) 
from August 1970 to early October 1970 and as a grader 
operator with either Company D or Company B of the 577th from 
October 1970 until his departure from Vietnam in March 1971.  

The personnel records disclose that he served in the Vietnam 
Winter/Spring Campaign.  Also, he was a participant in an 
Unnamed Campaign.  

At the hearing before the undersigned in Washington, D.C. in 
August 2008, the veteran submitted a copy of a proposed 
citation for a Meritorious Unit Commendation regarding his 
unit.  It reflected essentially that the unit distinguished 
itself in military operations in Vietnam from December 1968 
through December 1970.  It reflected that "the members of 
this unit demonstrated superb construction support to 
American units in the Tuy Hoa and Don Duong districts, 
provided combat engineer support for U.S. and Vietnam forces 
and acted as Infantry when called upon."  It was stated that 
elements of the 577th Engineer Battalion fought hostile 
forces on 39 occasions during that time frame.  

The veteran also submitted undated copies of a staff journal 
or duty officer's log that reflected on one occasion word had 
been received that "D Co mess truck was being fired on."  

The veteran also submitted what was reported as information 
from the National Archives Records Center reflecting that an 
individual from his unit was killed in August 1970.  The 
explanatory Vietnam casualty code revealed that the 
individual died as a result of exposure to artillery, rocket, 
and/or mortar fire.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the veteran's recollections of his 
experiences in Vietnam reveal that his unit was exposed to 
enemy rocket and mortar attacks while he was assigned to it 
in 1970 and early 1971.  While more specific information 
considering the stressor experiences in Vietnam would be 
desirable, the Board finds that there is adequate evidence of 
record with which to make a decision at this time.  The Board 
essentially accepts the veteran's basic assertion that he was 
exposed to enemy fire while serving in Vietnam with the 577th 
Engineer Battalion (Construction).  The Board finds no reason 
to question the veteran's credibility, especially in light of 
the personnel records showing his assignment to a combat 
services support unit and his involvement in two different 
campaigns.  Additionally, the veteran has a current valid 
diagnosis of PTSD, and his PTSD has been reported to be 
related to his military experiences in Vietnam.  As indicated 
in Suozzi v. Brown, 10 Vet. App. 307 (1997), a stressor need 
not be corroborated in every detail.  Corroboration of a 
veteran's personal participation in a stressful activity is 
not necessary.  See Pentecost v. Derwinski, 16 Vet. App. 124 
(2002).  Accordingly, the Board finds that 





the veteran has PTSD that reasonably is the result of his 
experiences while serving in Vietnam in 1970 and early 1971.  


ORDER

Service connection for PTSD is allowed.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


